           Case 3:19-cv-04238-MMC Document 503-1 Filed 05/07/21 Page 1 of 3




 1 QUINN   EMANUEL URQUHART & SULLIVAN, LLP
   Sean S. Pak (SBN 219032)
 2 seanpak@quinnemanuel.com
   Jodie W. Cheng (SBN 251320)
 3 imanlordgooei@quinnemanuel.com
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 JWC   LEGAL
   Jodie W. Cheng (SBN 292330)
 7 jwcheng@jwc-legal.com
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK LLC
15                                               CASE NO. 3:19-cv-04238-MMC-RMI
16                Plaintiffs,
                                                 DECLARATION OF CATHERINE R.
17         v.                                    LACEY IN SUPPORT OF
18                                               ADMINISTRATIVE MOTION TO FILE
     VADE SECURE, INCORPORATED; VADE             UNDER SEAL
19 SECURE SASU; OLIVIER MARIO
20 LEMARIÉ
21                Defendants.
22
23
24
25
26
27
28
            Case 3:19-cv-04238-MMC Document 503-1 Filed 05/07/21 Page 2 of 3




 1          I, Catherine R. Lacey, declare as follows:

 2          1.      I am a member of the bar of the State of California and an attorney at Quinn

 3 Emanuel Urquhart & Sullivan, LLP located at 50 California Street, 22nd Floor, San Francisco, CA
 4 94111. I am counsel for Plaintiffs Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs”)
 5 in the above-captioned matter.
 6          2.      I have personal knowledge of the facts set forth in this declaration and, if called as

 7 a witness, could and would competently testify to the matters set forth herein.
 8          3.      I submit this declaration in support of Plaintiffs’ Administrative Motion to File

 9 Under Seal portions of Plaintiffs’ Opposition to Defendant Olivier Lemarié’s Motion to Strike the
10 Expert Report and Opinions of Matthew Moore (“Plaintiffs’ Opposition”), as well as Exhibits 1-2
11 to the Declaration of Catherine R. Lacey In Support Of Plaintiffs’ Opposition.
12          4.      I have reviewed Plaintiffs’ Opposition and Exhibits 1-2 to the Declaration of

13 Catherine R. Lacey In Support Of Plaintiffs’ Opposition, which contain Plaintiffs’ confidential
14 information considered “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order
15 (Dkt. 117), or contain, discuss, or relate to information that Defendants Vade Secure, Incorporated
16 and Vade Secure SASU (“Vade”) and/or Defendant Lemarié (collectively, “Defendants”) have
17 designated as “Confidential,” “Highly Confidential – Source Code,” or “Highly Confidential –
18 Attorneys’ Eyes Only,” or that they may otherwise consider to be confidential to Vade.
19 Compelling reasons support sealing the documents or portions thereof, as set forth below:
20
21           Location of Confidential Material                    Basis For Filing Under Seal:

22     Plaintiffs’ Opposition to Defendant Olivier   Contains, discusses, or relates to information
       Lemarié’s Motion to Strike the Expert Report  that Defendants Vade Secure, Incorporated
23     and Opinions of Matthew Moore                 and Vade Secure SASU (“Vade Defendants”)
                                                     and/or Defendant Olivier Lemarié designated
24     Defendants’ confidential information redacted as “Confidential,” “Highly Confidential –
       at:                                           Source Code,” or “Highly Confidential –
25                                                   Attorneys’ Eyes Only.”
            pp. 1-14
26
27
28
                                                      -1-           Case No. 3:19-cv-04238-MMC-RMI
                                                     LACEY DECL. ISO ADM INISTRATIVE MOTION TO SEAL
            Case 3:19-cv-04238-MMC Document 503-1 Filed 05/07/21 Page 3 of 3




 1
       Exhibit 1 to the Declaration of Catherine R.      Contains Plaintiffs’ highly confidential and
 2     Lacey In Support Of Plaintiffs’ Opposition        sensitive business information, including
                                                         technical    information    regarding    the
 3                                                       development and/or operation of Plaintiffs’
       Exhibit 2 to the Declaration of Catherine R.
 4     Lacey In Support Of Plaintiffs’ Opposition        products, that is “HIGHLY CONFIDENTIAL
                                                         – ATTORNEYS' EYES ONLY” and/or
 5                                                       “HIGHLY CONFIDENTIAL – SOURCE
                                                         CODE” under the Protective Order (Dkt. 117).
 6
                                                         Contains, discusses, or relates to information
 7                                                       that Defendant Olivier Lemarié designated as
 8                                                       “Confidential,” “Highly Confidential – Source
                                                         Code,” or “Highly Confidential – Attorneys’
 9                                                       Eyes Only.”

10
11
            5.      The proposed sealing is narrowly tailored because no less restrictive means exist to
12
     protect Plaintiffs’ confidential, highly confidential, and trade secret information from public
13
     disclosure. Disclosure of Plaintiffs’ information referenced above would create a substantial risk
14
     of serious harm if publicly disclosed.
15
            I declare under penalty of perjury that the foregoing is true and correct. Executed this day
16
     of May 7, 2021, in San Francisco, California.
17
18                                                               /s/ Catherine R. Lacey
                                                                 Catherine R. Lacey
19
20
21
22
23
24
25
26
27
28
                                                       -2-           Case No. 3:19-cv-04238-MMC-RMI
                                                      LACEY DECL. ISO ADM INISTRATIVE MOTION TO SEAL
